AMENDED AND RESTATED EQUITY PURCHASE AGREEMENT THIS AMENDED AND RESTATED EQUITY PURCHASE AGREEMENT entered into as of the 27th day of December, 2016 (this "AGREEMENT"), by and between KODIAK CAPITAL GROUP, LLC, a Delaware limited liability company ("INVESTOR"), and HPIL HOLDING, a Nevada corporation (the "COMPANY")"), amends and restates in its entirety that Securities Purchase Agreement dated August 12, 2016 between the Company and Investor. WHEREAS, the parties desire that, upon the terms and subject to the conditions contained herein, the Company shall issue and sell to Investor, from time to time as provided herein, and Investor shall purchase up to Five Million Dollars ($5,000,000) of the Company’s Common Stock (as defined below). NOW, THEREFORE, the parties hereto agree as follows: ARTICLE I CERTAIN DEFINITIONS Section 1.1 DEFINED TERMS as used in this Agreement, the following terms shall have the following meanings specified or indicated (such meanings to be equally applicable to both the singular and plural forms of the terms defined) "AGREEMENT" shall have the meaning specified in the preamble hereof. "BY-LAWS" shall have the meaning specified in Section 4.7. "CLAIM
